 



Exhibit 10.21

      Interim Employment Agreement dated as of December 13, 2007 between Famous
Dave’s of America, Inc. and F. Lane Cardwell, Jr.

(LOGO) [c24778c2477800.gif]
FAMOUS DAVE’S OF AMERICA, INC.
12701 WHITEWATER DRIVE, SUITE 200
MINNETONKA, MN 55343
T 952-294-1300 F 952-294-1301 famousdaves.com
December 13, 2007
Mr. F. Lane Cardwell, Jr.
Cardwell Hospitality Advisory, Inc.
Dear Lane:
     This letter shall set forth the understanding between Cardwell Hospitality
Advisory, Inc. (“CHA”) and Famous Dave’s of America, Inc., a Minnesota
corporation (the “Company”) regarding F. Lane Cardwell’s role as interim Chief
Executive Officer (the “Agreement”). Subject to the terms and conditions set
forth herein, we agree as follows:
     1. Mr. Cardwell is hereby appointed and CHA and Mr. Cardwell agree that he
will serve as the Company’s interim Chief Executive Officer for the near term
period, which will commence on December 13, 2007 (the effective date of David
Goronkin’s resignation as the Company’s President and Chief Executive Officer)
and is not anticipated to exceed six to twelve months from the date hereof.
     2. As compensation for Mr. Cardwell’s service as the Company’s interim
Chief Executive Officer, CHA shall be entitled to receive cash compensation in
an amount equal to $6,000 per week, payable in monthly installments in arrears
on the last business day of each calendar month during which Mr. Cardwell serves
as the Company’s interim Chief Executive Officer hereunder. Such cash
compensation will be in addition to any compensation to which Mr. Cardwell is
otherwise entitled as a member of the Company’s Board of Directors. Neither CHA
nor Mr. Cardwell will be entitled to participate in the Company’s incentive
compensation or benefit plans (including, without limitation, annual incentive
compensation (bonus) plans, equity incentive compensation plans (e.g.,
performance shares), health, medical, dental, vision and disability insurance
coverage and retirement benefits) solely by virtue of Mr. Cardwell’s service as
interim Chief Executive Officer hereunder.
     3. This Agreement calls for the performance of services of CHA as an
independent contractor, therefore the parties expressly agree that (a) their
relationship is based on the

 



--------------------------------------------------------------------------------



 



understanding that CHA is an independent contractor and not an employee of the
Company and no employment relationship is created hereby, (b) the Company shall
not provide CHA or Mr. Cardwell any fringe benefits in connection with the
services provided hereunder, and (c) the Company has no responsibility for
withholding taxes, social security withholding, worker’s compensation
withholding, unemployment withholding or any similar taxes or charges
attributable to CHA or Mr. Cardwell arising from compensation paid pursuant
hereto.
     4. The Company shall pay or reimburse CHA for all reasonable and necessary
travel and other business expenses incurred or paid by CHA in connection with
the performance of services under this Agreement consistent with the Company’s
policies for executives of the Company.
     5. This Agreement is “at will” and it may be terminated, with or without
cause, at any time, by either CHA or the Company.
     Thank you for your assistance to the Company at this important time. If the
provisions of this letter are consistent with your understanding of our
agreement, please sign and return the enclosed counterpart copy of this letter
to me at your earliest convenience.

            Sincerely,     /s/ K. Jeffrey Dahlberg       K. Jeffrey Dahlberg   
  Chairman of the Board of Directors     

Accepted and agreed to:
Cardwell Hospitality Advisory, Inc.:

     
 
   
/s/ F. Lane Cardwell, Jr.
   
 
   
F. Lane Cardwell, Jr.
   
 
   
Date: December 22, 2007
   

 